United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Salem, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1166
Issued: April 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 18, 2020 appellant filed a timely appeal from an April 22, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right ankle sprain
causally related to the accepted February 8, 2017 employment incident.
FACTUAL HISTORY
On January 9, 2020 appellant, then a 37-year-old deportation officer, filed a traumatic
injury claim (Form CA-1) alleging that on February 8, 2017 he sprained his right ankle when
1

5 U.S.C. § 8101 et seq.

jumping over a six-foot wall on an obstacle course while in the performance of duty. On the
reverse side of the claim form, appellant’s supervisor acknowledged that he was injured while in
the performance of duty. Appellant did not stop work.
In a development letter dated January 28, 2020, OWCP informed appellant that the
evidence submitted was insufficient to establish his claim. It advised him of the type of factual
and medical evidence necessary to establish his claim and attached a questionnaire for his
completion. OWCP afforded appellant 30 days to respond.
In a January 28, 2020 memorandum, appellant explained that the delay in reporting that his
injury had occurred was because he was injured on the second day of a training program and was
unfamiliar with the steps to be taken to report the injury.
By decision dated March 4, 2020, OWCP found that the February 8, 2017 incident
occurred as alleged, but denied appellant’s claim finding that he had not submitted any evidence
containing a medical diagnosis in connection with the accepted February 8, 2017 employment
incident. It concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
On March 17, 2020 appellant requested reconsideration and submitted additional evidence.
In a February 8, 2017 report, Dr. Joe S. Greene, a Board-certified family practitioner,
diagnosed a mild sprain of the right ankle. On February 9, 2017 he diagnosed a mild sprain of the
right ankle, resolving.
Dr. Christopher C. Catterson, a Board-certified orthopedic surgeon, noted in a February 12,
2020 report that appellant injured his right ankle in 2017 when he jumped over a six-foot wall
during a training exercise at work. He diagnosed right ankle pain since 2017. Dr. Catterson
reviewed a February 12, 2020 x-ray of appellant’s right ankle and indicated that he had right ankle
pain of unspecified chronicity.
By decision dated April 22, 2020, OWCP denied modification of its March 4, 2020
decision, finding that appellant had not submitted medical evidence sufficient to establish causal
relationship between the diagnosed right ankle condition and the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
2

Id.

3

See D.F., Docket No. 20-0631 (issued September 23, 2020); J.W., Docket No. 18-0678 (issued March 3, 2020);
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

2

any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right ankle
sprain causally related to the accepted February 8, 2017 employment incident.
In support of his claim appellant submitted reports dated February 8 and 9, 2017, from
Dr. Greene, who diagnosed a mild sprain of the right ankle. Dr. Greene’s reports did not address
the cause of appellant’s condition. The Board has held that medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.9
OWCP also received a February 12, 2020 report from Dr. Catterson who noted appellant’s
history of injury and diagnosed right ankle pain since 2017. The Board has held that pain is a
4
J.S., Docket No.18-0657 (issued February 26, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

L.J., Docket No. 19-1343 (issued February 26, 2020); R.R., Docket No.18-0914 (issued February 24, 2020);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8
R.G., Docket No. 18-0792 (issued March 11, 2020); D.J., Docket No. 19-1301 (issued January 29, 2020); I.J., 59
ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9

See M.S., Docket No. 20-0437 (issued July 14, 2020); R.Z., Docket No. 19-0408 (issued June 26 2019); P.S.,
Docket No. 18-1222 (issued January 8, 2019); see L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket
No. 17-1549 (issued July 6, 2018).

3

symptom and not a compensable medical diagnosis.10 A medical report lacking a firm diagnosis
is of no probative value.11 As such, the report of Dr. Catterson is insufficient to meet appellant’s
burden of proof.
As appellant has not submitted rationalized medical evidence establishing that his right
ankle sprain was causally related to the accepted February 8, 2017 employment incident, the Board
finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
ankle sprain was causally related to the accepted February 8, 2017 employment incident.

10

See C.C., Docket No. 19-1071 (issued August 26, 2020); S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y.,
Docket No. 20-0112 (issued June 25, 2020).
11

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the April 22, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 13, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

